Dismissed and Opinion filed February 13, 2003








Dismissed
and Opinion filed February 13, 2003.
 
In
The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-03-00107-CR &
     
14-03-00108-CR
____________
 
ISABEL GONZALES MONTOYA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris
County, Texas
Trial
Court Cause Nos. 916,052 & 916,053
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notices of appeal, personally signed by
appellant, has been filed with this Court. 
See Tex. R. App. P.
42.2.  Because this Court has not
delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Opinion filed
February 13, 2003.
Panel consists of Justices Anderson,
Seymore, and Guzman.
Do not publish ‑ Tex. R. App. P. 47.2(b).